DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 1-8 directed to an invention non-elected without traverse.  Accordingly, claims 1-8 have been cancelled. 
Allowable Subject Matter
Claims 9-17 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 9 is that the prior art does not disclose or suggest the claimed limitations “…processing light for ashing the organic film from a light irradiating unit while changing a posture of the substrate with respect to the light irradiating unit from a first posture to a second posture; and a second process of irradiating, after the first process, the processing light to the surface of the substrate from the light irradiating unit while changing the posture of the substrate with respect to the light irradiating unit from a third posture different from the first posture to a fourth posture...”, in combination with the rest of the limitations of claim 9.  
The primary reasons for allowance of the independent claim 10 is that the prior art does not disclose or suggest the claimed limitations “…processing light for ashing the organic film from a light irradiating unit while moving the substrate with respect to the light irradiating unit at a first speed; and a second process as a subsequent process of irradiating, after the first process, the processing light to the surface of the substrate from the light irradiating unit while moving the substrate with respect to the light irradiating unit at a second speed lower than the first speed....”, in combination with the rest of the limitations of claim 10.
The closest prior art reference teaches the following limitation but does not teach the same limitations: 
	Prior art reference Kurata et al. (US 2011/0180402 A1) teaches in Figure 3 CVD process ST102 changing the posture of the substrate (Para. 0065), sputtering process (104;Fig.3) change the posture of the substrate (St105). Kurata teaches a possible ashing method to remove the resist mask (Para. 0088). Kurata teaches the apparatus changing the posture but does not teach the exact method as  the method claims above. 
	Prior art reference Trivedi et al. (US 2014/0154887 A1) teaches changing posture of the substrate from one etching chamber to another etching chamber (108-112; Fig.1A) and (116-122: Fig.1A) and teaches the etching step can be ashing step. However, Trivedi does not teach the same steps as the claims above.
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUNIR S AMER/Primary Examiner, Art Unit 2894